 

 

Exhibit 10.9

 

AIR METHODS CORPORATION

2015 EQUITY INCENTIVE PLAN

 

PERFORMANCE-BASED SHARE UNIT AWARD AGREEMENT

 

This Performance-Based Share Unit Award Agreement (this “Award Agreement”) is
made as of this [___] day of [___________], 20[__] (the “Grant Date”), between
Air Methods Corporation, a Delaware corporation (the “Company”), and
[________________________] (the “Participant”).

 

WHEREAS, the Company’s Board of Directors (the “Board”) has adopted, and the
stockholders have approved, the Air Methods Corporation 2015 Equity Incentive
Plan (the “Plan”) in order to, among other things, advance the interests of the
Company through the initiative, resourcefulness, teamwork, motivation and
efficiency of certain members of the Company’s senior management team; and

 

WHEREAS, the Compensation and Stock Option Committee (the “Committee”) has
determined that the Participant is a person eligible to receive an incentive
award under the Plan and has determined that it would be in the best interest of
the Company to grant the incentive award provided for herein.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties agree as follows:

 

1.            Definitions. Capitalized terms used herein shall have the same
meanings ascribed to them in the Plan. Whenever the following terms are used in
this Award Agreement, they shall have the meanings set forth below.

 

1.1           “Peer Group” means the companies listed on Appendix A; provided
that a company (other than the Company) shall be removed from the Peer Group for
a Performance Period if during such period, (i) the common stock of such company
ceases to be publicly traded on an established securities market, (ii) such
company ceases to maintain publicly available statements of operations prepared
in accordance with United States generally accepted accounting principles,
consistently applied, (iii) such company is not the surviving entity in any
merger, consolidation, or other reorganization (or survives only as a subsidiary
of an entity other than a previously wholly owned subsidiary of such company),
(iv) such company sells, leases, or exchanges all or substantially all of its
assets to any other person or entity (other than a previously wholly owned
subsidiary of such company), or (v) such company is dissolved and liquidated.

 

1.2           “Performance Period” means the period commencing [___________] and
ending on [___________].

 

1.3           “Permanent Disability” shall mean the Participant’s inability, due
to illness, accident, injury, physical or mental incapacity or other disability,
to carry out effectively the duties and obligations to the Company performed by
such person immediately prior to such disability for a period of at least six
(6) months, as determined in the good faith judgment of the Committee.

 

   

 

 

1.4           “Retirement” shall mean a Participant’s retirement from the
Company (A) on or after attaining the age of 55 and completing at least ten (10)
years of service to the Company; or (B) on or after attaining the age of 65.

 

1.5           “Severance Date” shall mean the last day that Participant is
employed by or provides services to the Company.

 

1.6           “TSR” means a company’s total shareholder return, calculated based
on the stock price appreciation during a specified measurement period plus the
value of dividends paid on such stock during the measurement period (which shall
be deemed to have been reinvested in the underlying company’s stock on the
ex-dividend date); provided that the Committee may make appropriate adjustments
to reflect any changes in the capital stock of any Peer Group company (e.g.
stock splits, subdivision or consolidation of shares) that occurs during the
Performance Period.

 

1.7           “TSR Percentile” means the percentile rank of the Company’s TSR
during the Performance Period relative to the TSR of other companies in the Peer
Group during the Performance Period as determined by the Committee; provided
that for purposes of measuring the TSR Percentile, the beginning and ending TSR
values shall be calculated based on the average of the closing prices of the
applicable company’s stock for the 90 trading days prior to and including the
beginning or ending date, as applicable, of the Performance Period.

 

2.            Performance Share Units.

 

2.1           The Company hereby grants to the Participant [________]
Performance Share Units, subject to such conditions as are provided for in the
Plan and this Award Agreement. Each “Performance Share Unit” is a phantom stock
right that entitles the Grantee to receive one share of the Company’s common
stock, $0.06 par value per share (the “Common Stock”) for each Earned
Performance Share Unit.

 

2.2           Subject to Section 4 below, upon expiration of the Performance
Period, a number of Performance Share Units shall vest equal to the product of
the aggregate number of Performance Share Units set forth in Section 2.1
multiplied by the percentage corresponding to the Company’s TSR Percentile
during the Performance Period in accordance with the following table (such
Performance Share Units, the “Earned Performance Share Units”):

 

Company’s TSR Percentile   % of Performance Share Units Below the 25th
Percentile:   0% 25th TSR Percentile:   50% 50th TSR Percentile:   75% 75th TSR
Percentile and Above:   100%

 

 2 

 

 

If the Company’s TSR Percentile during the Performance Period is between two of
the TSR Percentiles in the above table, the corresponding percentage of
Performance Share Units shall be calculated using linear interpolation (e.g.,
65th TSR Percentile would result in a percentage of Performance Share Units of
90%). Except as set forth in Section 4 below, any Performance Share Units that
do not become Earned Performance Share Units shall be forfeited and cancelled
upon expiration of the Performance Period. The Committee will certify in writing
and provide Participant with written notice of the number of Earned Performance
Share Units promptly following the end of the Performance Period.

 

2.3           Notwithstanding the foregoing and subject to Section 4 below, the
Performance Share Units shall vest only if the Participant’s service with the
Company as an Eligible Person is not interrupted or terminated (“Continuous
Service”) from the Grant Date through the last day of the Performance Period.
The Participant’s Continuous Service shall not be deemed to have terminated
merely because of a change in the capacity in which the Participant renders
service to the Company. The Committee, in its sole discretion, may determine
whether Continuous Service shall be considered interrupted in the case of any
leave of absence, including sick leave, military leave or any other personal
leave. Upon the termination of the Participant’s Continuous Service prior to the
end of the Performance Period, other than as provided in Section 4 below, all
Performance Share Units shall be forfeited and cancelled, and neither the
Participant nor his or her heirs, executors, administrators or successors shall
have any right or interest in the Performance Share Units.

 

2.4           Participant acknowledges receipt of a copy of the Plan, and agrees
that this Award Agreement shall be subject to all of the terms and conditions
set forth in the Plan, including future amendments thereto, if any, pursuant to
the terms thereof, which Plan is incorporated herein by reference as a part of
this Award Agreement.

 

3.            No Rights of a Stockholder. The Participant shall have no voting,
rights to receive dividends or other rights as a stockholder of the Company with
respect to this award until such time, if any, that the Earned Performance
Shared Units vest and shares of Common Stock are issued pursuant to Section 5.
The Participant’s right to receive Common Stock earned under this Agreement
shall be no greater than the right of any unsecured general creditor of the
Company.

 

4.            Accelerated Vesting of Performance Share Units.

 

4.1           Notwithstanding Section 2.3 above, if a Change in Control is
consummated prior to the last day of the Performance Period, then at the date of
consummation of the Change in Control is, Participant shall vest in a number of
Earned Performance Share Units calculated in the manner set forth in Section 2.2
above except that (i) the Company’s TSR shall be calculated based on the price
per share of Common Stock paid to the Company’s holders of Common Stock in the
Change in Control is and (ii) for purposes of calculating the TSR Percentile,
the Performance Period shall be deemed to have ended on the date of consummation
of the Change in Control is.

 

4.2           Notwithstanding Section 2.3 above, if Participant’s employment
with or provision of services to the Company is terminated prior to the last day
of the Performance Period as a result of Participant’s death or Permanent
Disability, then at the Severance Date, Participant shall vest in a number of
Earned Performance Share Units calculated in the manner set forth in Section 2.2
above except that (i) the number of Performance Share Units will be pro-rated
based on the number of days that Participant was employed or provided services
to the Company between the Grant Date and the Severance Date as a percentage of
the number of days in the Performance Period, and (ii) for purposes of
calculating the TSR Percentile, the Performance Period shall be deemed to have
ended on the Severance Date.

 

 3 

 

 

4.3           Notwithstanding Section 2.3 above, if Participant’s employment
with or provision of services to the Company is terminated prior to the last day
of the Performance Period as a result of Participant’s Retirement, then the
Performance Share Units shall not be forfeited and Participant shall continue to
hold the Performance Share Units through the end of the Performance Period. At
the expiration of the Performance Period, Participant shall vest in a number of
Earned Performance Share Units calculated in the manner set forth in Section 2.2
above except that the number of Earned Performance Share Units will be pro-rated
based on the number of days that Participant was employed or provided services
to the Company between the Grant Date and the Severance Date as a percentage of
the number of days in the Performance Period.

 

5.            Delivery of Shares. As soon as reasonably practicable (and in all
events within 74 days) after Performance Share Units become Earned Performance
Share Units, a stock certificate (which may be in electronic form) for such
number of shares of Common Stock equal to the number of Earned Performance Share
Units in the name of the Participant shall be delivered to the Participant (or,
in the case of Participant’s death or Permanent Disability, to the Participant’s
estate or guardian), subject to the Company’s collection of applicable
withholding taxes in accordance with Section 9 below. All shares of Common Stock
issuable to the Participant shall be issued under the Plan, and the Company
shall at all times ensure that there are sufficient shares reserved for issuance
under the Plan to satisfy its obligations hereunder.

 

6.            No Right to Continued Employment. Nothing in this Award Agreement
or the Plan shall confer upon the Participant the right to maintain his or her
relationship with the Company, whether as an employee or consultant, nor shall
it interfere in any way with any right of the Company to terminate its
relationship with the Participant at any time for any reason whatsoever, with or
without cause.

 

7.            Prohibited Activities.

 

7.1           During the term of the Participant’s employment and for a period
of six months after termination of employment (the “Restricted Period”), the
Participant will not:

 

(a)          be employed, including as an employee, consultant or otherwise, by
any person or entity that is engaged in the business of air medical emergency
transport services and systems or the business of helicopter tourism;

 

(b)          directly or indirectly hire or solicit an employee who is or, at
any time during the three months prior to the Participant’s termination of
employment, was an employee of the Company or any of its Subsidiaries; or

 

(c)          usurp any corporate opportunity of the Company or its Subsidiaries
or otherwise interfere with the relationship between the Company or its
Subsidiaries and any person or entity with whom the Company or its Subsidiaries
is conducting, proposes to conduct or has during the six months prior to the
Participant’s termination of employment conducted any business activities.

 

 4 

 

 

7.2           The Participant and the Company acknowledge that it would be
extremely difficult and impracticable, if not impossible, to ascertain with any
degree of certainty the amount of damages which would be suffered by the Company
in the event the Participant breaches any of the provisions contained in Section
7.1 (each, a “Prohibited Activity”). The Participant and the Company hereby
agree that the reasonable estimate of said damages shall be an amount equal to
the amount recognized by the Participant as income (net of taxes withheld) with
respect to any Performance Share Units that vested within six months prior to
the date of termination of the Participant’s employment (the “Clawback Amount”).
The right to receive the Clawback Amount shall be the Company’s sole remedy in
the event of the occurrence of a Prohibited Activity. The Clawback Amount shall
be paid by the Participant within 15 days after occurrence of the Prohibited
Activity and may be payable in cash or an equivalent amount of Common Stock, at
the option of the Participant.

 

7.3           In the event the Participant is subject to any other
non-competition provisions, which are set forth in an agreement between the
Participant and the Company, including without limitation, an employment
agreement and/or a non-competition agreement, the terms of such non-competition
provision shall govern and control.

 

8.            Adjustments Upon Recapitalization. In the event of any stock
dividend, extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination, exchange of shares, grant of
warrants or rights offering to purchase Common Stock at a price materially below
fair market value or other similar corporate event affecting the Common Stock,
the Committee shall adjust the award issued hereunder in order to preserve the
benefits or potential benefits intended to be made available under this Award
Agreement. All adjustments shall be made in the sole and exclusive discretion of
the Committee, whose determination shall be final, binding and conclusive.
Notice of any adjustment shall be given to the Participant.

 

9.            Withholding of Taxes. In order to comply with all applicable
federal or state income tax laws or regulations, the Company may take such
action as it deems appropriate to ensure that all applicable federal or state
payroll, withholding, income or other taxes, which are the sole and absolute
responsibility of the Participant, are withheld or collected from the
Participant. In accordance with the terms of the Plan, and such rules as may be
adopted by the Committee under the Plan, the Participant may elect to satisfy
the Participant’s federal and state tax withholding obligations arising from the
settlement of any Earned Performance Share Units, by (i) delivering cash, check
(bank check, certified check or personal check) or money order payable to the
Company equal to the minimum amount of such taxes, (ii) having the Company
withhold a portion of the Common Stock otherwise to be delivered having a Fair
Market Value equal to the minimum amount of such taxes, (iii) delivering to the
Company shares of Common Stock already owned by Participant having a Fair Market
Value equal to the minimum amount of such taxes, or (iv) allowing the Company to
deduct from any amount otherwise payable in cash to the Participant an amount
equal to the minimum amount of such taxes.

 

 5 

 

 

10.         Tax Considerations. The Company has advised Participant to seek
Participant’s own tax and financial advice with regard to the federal and state
tax considerations resulting from Participant’s receipt of the Performance Share
Units pursuant to this Award Agreement. Participant understands that the Company
will report to appropriate taxing authorities the payment to Participant of
compensation income upon the vesting of the Performance Share Units. Participant
understands that he or she is solely responsible for the payment of all federal
and state taxes resulting from this grant of Performance Share Units.

 

11.         Modification of Award Agreement. Except as set forth in the Plan and
in this Award Agreement, this Award Agreement may be modified, amended,
suspended or terminated, and any terms or conditions may be waived, but only by
a written instrument executed by the parties hereto.

 

12.         Severability. Should any provision of this Award Agreement be held
by a court of competent jurisdiction to be unenforceable or invalid for any
reason, the remaining provisions of this Award Agreement shall not be affected
by such holding and shall continue in full force and effect in accordance with
their terms.

 

13.         Governing Law. This Award Agreement and all rights arising hereunder
shall be governed by, and construed and interpreted in accordance with, the laws
of the State of Delaware.

 

14.         Successors in Interest. This Award Agreement shall inure to the
benefit of and be binding upon any successor to the Company and upon the
Participant’s heirs, executors, administrators and successors. No right or
interest of the Participant pursuant to this Award Agreement shall be assignable
or transferable in whole or in part, either directly or by operation of law or
otherwise, including, but not by way of limitation, execution, levy,
garnishment, attachment, pledge, bankruptcy, or in any other manner, and no
right or interest of the Participant pursuant to this Award Agreement shall be
liable for, or subject to, any obligation or liability of the Participant. Any
assignment, pledge, encumbrance, charge, transfer, or other act in violation of
this Section 14 shall be void.

 

15.         Conflicts and Interpretation. In the event of any ambiguity in this
Award Agreement, or any matters as to which this Award Agreement is silent, the
Plan shall govern including, without limitation, the provisions thereof pursuant
to which the Committee has the power, among others, to (i) interpret the Plan,
(ii) prescribe, amend and rescind rules and regulations relating to the Plan and
(iii) make all other determinations deemed necessary or advisable for the
administration of the Plan.

 

16.         Compliance with Code Section 409A. The Performance Share Units
granted under this Award Agreement are intended to fit within the “short-term
deferral” exemption from section 409A of the Code, and this Award Agreement
shall be interpreted and administered in accordance with such intent.

 

 6 

 

 

  AIR METHODS CORPORATION       By:       Name:       Title:         PARTICIPANT
          Name:

 

   

 

 

Appendix A

 

Peer Group

 

[Air Methods Corporation

AmSurg Corp.

Atlas Air Worldwide Holdings, Inc.

Bio-Reference Laboratories, Inc.

Bristow Group Inc.

Hanger, Inc.

HealthSouth Corporation

Healthways, Inc.

HEICO Corporation

LHC Group, Inc.

LifePoint Hospitals, Inc.

Mednax Inc.

Air Transport Services Group, Inc.

Phi, Inc.

Select Medical Holdings Corporation

Team Health Holdings, Inc.

Viad Corp

Acadia Healthcare Company, Inc.

The Ensign Group, Inc.

ExamWorks Group, Inc.

IPC The Hospitalist Company, Inc.

AAR Corp.

Envision Healthcare Holdings, Inc.

CHC Group Ltd.

Era Group Inc.]

 

[To be updated as appropriate.]

 

   

 